DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 and 10, and the species listed below in the reply filed on 11/11/2020 is acknowledged.  The traversal is on the ground(s) that US’162 and US’561 do not teach a nanocomposite as claimed.  While Applicant arguments against these are persuasive at this time, the claims still lack a special technical feature as demonstrated in the rejections below.
The following species were elected by Applicant:
a)    6-aminohexanoic acid as the polyfunctional organic compound;
b)    methoxy PEG succinimidyl glutarate as the PEG derivative;
c)    cerium (III) nitrate hexahydrate as the cerium precursor; and
d)    6-aminohexanoic acid as the polyfunctional dispersion stabilizer.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cimini (US 2012/0070500), Nguyen NPL and Schabbauer (US 2015/0315561).Cimini and Nguyen are cited on the 11/20/2020 IDS, while Schabbauer is cited on the 7/14/2020 IDS.
Cimini discloses a composition immunologically targeted to Alzheimers disease (AD), the composition containing amine functionalized nanoparticles of cerium oxide-coated with polyethylene glycol and further teaches administering the targeted nanoceria particles to patients in need thereof (Abs).  
Fig. 8 demonstrates functionalization of the ceria nanoparticles wherein a carboxylate polyethylene glycol residue is attached. Cimini teaches that the nanoparticles are amine functionalized prior to coating, so as to promote coating by the PEG, this reads on the claimed nanocomposite as Cimini 
Regarding claim 6: Cimini teaches that the nanoparticles are approximately 3-5nm in size prior to coating with PEG [0010] and further teaches that the PEG coating protects the nanoparticles from agglomerating [0062] which would be expected to help the particles maintain their size of 3-5nm.
Regarding claim 10: Cimini teaches the ceria particles to be contained in a manufactured medication biologically acceptable for administration to a patient, reading on pharmaceutical composition comprising the ceria nanoparticles (Cimini – claim 5).
However, Cimini does not teach the inner layer to comprise a residue of 6-aminohexanoic acid, nor teaches the PEG derivative to be methoxy PEG succinimidyl glutarate.
Nguyen discloses the high yield synthesis of many kinds of highly crystalline metal oxide and mixed oxide nanocrystals with different morphologies including belt, rod, truncated-octahedron, cubic, sphere, sheet via the hydrothermal reaction of inorganic precursors in aqueous solution in the presence of bifunctional 6-aminohexanoic acid (AHA) molecules as a capping agent. Nguyen teaches that the role of capping 6-aminohexanoic acid is to capture metal ion by its interaction with –COOH group, which favors the formation of highly dispersed metal on the oxide surface during the synthesis (Pg. 1863).  Nguyen teaches that suitable metals for synthesizing metal oxides include cerium nitrate hexahydrate (Pg. 1862).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use 6-aminohexamoic acid as the amine functional group on the ceria nanoparticles of Cimini as Nguyen teaches the use of 6-aminohexamoic acid to cover cerium particles.  One of skill in the art would have had a reasonable expectation of success as both Nguyen and Cimini are directed to functionalizing the surface of cerium particles with the use of amine functional groups, thus it would have been obvious to use one equivalent functional groups in place the other as the amine functional groups of Cimini and Nguyen are both taught to be used for the same purpose (i.e. functionalizing the surface of cerium particles).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use methoxy PEG succinimidyl glutarate as taught by Schabbauer for the PEG spacer of Cimini as Schabbauer teaches that methoxy PEG succinimidyl glutarate is a known chemicals used for amine PEGylation and is commercially available and Cimini teaches the use of nanoparticles with PEG containing carboxy groups (having both carboxyl and amine terminals) which allows for further functionalization after the spacer [0034], thus it would have been obvious to one of ordinary skill in the art to substitute one bifunctional PEG spacer molecule for a second bifunctional commercially available PEG spacer molecule with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of copending Application No. 16/474049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose ceria nanocompositions having the same particle size, which can be present in a composition, comprising a ceria nanoparticle having a surface, and a surface modification layer disposed on the surface of the ceria nanoparticle, wherein the surface modification layers comprise overlapping outer and inner layers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613